Citation Nr: 1452745	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-26 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a rating reduction from a 40 percent disability evaluation to a 20 percent disability evaluation for service connected degenerative disc disease of the lumbar spine was proper.


REPRESENTATION

Appellant represented by:	Stephen Vaughn


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to February 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The preponderance of the evidence does not support a finding that the Veteran's degenerative disc disease of the lumbar spine has improved.


CONCLUSION OF LAW

The reduction in the Veteran's disability evaluation from 40 percent to 20 percent for his service connected degenerative disc disease of the lumbar spine was improper and his benefits should be restored.  38 U.S.C.A. §§ 1155, 5112 (West 2002); Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71a, Diagnostic Code 5242 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At issue is the propriety of the RO's decision to reduce the Veteran's disability evaluation for his service connected degenerative disc disease of the lumbar spine from 40 percent to 20 percent, effective November 1, 2010.  

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a). 

In the present case, the Veteran's 40 percent rating had been in effect for less than a five-year period at the time the Veteran's disability was evaluated and the RO proposed to reduce the Veteran's disability rating.  Specifically, the Veteran's 40 percent disability rating became effective in July 2008.  In April 2010, the RO proposed to reduce the Veteran's rating.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. 

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421. 

However, the Court also noted that 38 C.F.R. §§ 4.10, which provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment," and 4.2, which provides that "[e]ach disability must be considered from the point of view of the veteran working or seeking work," apply generally to all rating reductions. Id.  Accordingly, the Court concluded that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id.  (emphasis added).  

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  Medical and non-medical indicators of improvement may be considered.  Faust v. West, 13 Vet. App. 342 (2000).

The Veteran's low back disability is rating under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a (2014).  Under the General Formula, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

38 C.F.R. § 4.71a (2014).

The Veteran was afforded a VA examination in June 2010, and at that time, he did not have forward flexion of the thoracolumbar spine of 30 degrees or less or ankylosis of the spine.  However, at a September 2012 VA examination, the Veteran's forward flexion of the thoracolumbar spine was only 20 degrees.  

Additionally, the Veteran has submitted private medical records showing ongoing treatment during the period on appeal for progressively worsening low back pain with radicular symptoms, which were observed to be unresponsive to conservative treatments.  

Although the June 2010 VA examination results suggested that the Veteran's condition had improved, the Veteran's lay testimony indicates that his ability to function under the ordinary conditions of life and work has not improved, and in fact has progressively worsened.  The Veteran is competent to testify concerning the observable symptoms of his disability and its effects on his occupation and daily activities and the Board has no reason to question the credibility of the Veteran's testimony.  

Furthermore, private records submitted by the Veteran show ongoing treatment for a severe disability of the lumbar spine and at a September 2012 examination, the Veteran had forward flexion of the thoracolumbar spine of only 20 degrees, which meets the criteria for a 40 percent disability evaluation.  All the above suggests that the Veteran's June 2010 VA examination was an anomaly, rather than a permanent improvement in his condition.  

As noted above, in cases of reduction, the burden of proof lies with VA to show that the Veteran's disability has undergone an observable improvement.  As there is not sufficient evidence to find that the Veteran's lumbar spine disability actually improved, the Board finds that VA has not met its burden and that the reduction in the Veteran's disability evaluation for his degenerative disc disease was therefore improper.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).









ORDER

The reduction to 20 percent being improper, restoration of a 40 percent rating for service connected degenerative disc disease of the lumbar spine is granted.  This restoration is effective November 1, 2010, subject to the statutes and regulations governing the payment of monetary benefits.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


